IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: ATTORNEYS                        : No. 57 INC
ADMINISTRATIVELY SUSPENDED              :
PURSUANT TO Pa.R.C.L.E. 111(b)          :
                                        :
                                        :

                                     ORDER

PER CURIAM
      AND NOW, this 14th day of November, 2018, the attorneys named on the

attached list are administratively suspended, pursuant to Pa.R.C.L.E. 111(b).   The

suspensions shall be effective 30 days after the date of this Order, pursuant to

Pa.R.D.E. 217.